DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4 – 6, 10, 11, and 15 – 27 are allowed. Claims 3, 7 – 9, and 12 – 14 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A vehicle launch control system for a vehicle, the system comprising: a sensor system comprising one or more vehicle-mounted sensors configured to receive a reflected signal from the terrain in the path of the vehicle; and an input for receiving an indication signal to indicate that vehicle launch is imminent, and further operable to automatically instruct the sensor system to determine a terrain characteristic of the terrain in the path of the vehicle if the indication signal is received, wherein the terrain characteristic includes a characterization of deformability of the surface; wherein the system is configured to, based on said determined terrain characteristic, determine whether the terrain characteristic is likely to result in an unwanted level of wheel slip if the vehicle is launched, and wherein the system is further configured to provide an output to indicate that an unwanted level of wheel slip will occur based on the outcome of the determination.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 24, A method of controlling launch of a vehicle, the method comprising: receiving an indication signal to indicate that vehicle launch is imminent; automatically determining, on the basis of sensor output data measuring a reflected signal from the terrain in the path of the vehicle, a terrain characteristic of the terrain in the path of the vehicle at vehicle launch if the indication signal is received, wherein the terrain characteristic includes a characterization of deformability of the surface; determining whether the terrain characteristic is likely to result in an unwanted level of wheel slip if the vehicle is about to launch; and providing an output to indicate that an unwanted level of wheel slip will occur based on the outcome of the determination.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661